                        Case 2:19-cv-00717-JJT Document 9 Filed 02/11/19 Page 1 of 2
                        Case 2: 19-cv-00717-JJT Document 5 Filed 02/04/19 Page 1 of 2

AO 440 (Rev. 06/1 2) Summons in a Civil Action


                                                                                    OURT


                                                                                                     D
                             Plaintiff(~)
                                 V.                                      Civil Action No. CV-19-717-PHX-JJT
              MAXIMUM TITLE LOANS, LLC,



                           Defe11da11t(s)


                                                 SUMMONS IN A CIVIL ACTlON

To: (Defe11da111 ·s 11a111e and address) Maximum Title Loans, LLC
                                         c/o Registered Agent
                                         6720 North Scottsdale Road, Suite 261
                                         Scottsdale, AZ 85253




          A lawsuit has been filed again st you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the p laintiff an answer to the attached complaint or a motion under Ru le 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Nathan C. Volheim, Admitted PHV
                                 Sulaiman Law Group, Ltd.
                                 2500 South Highland Avenue, Suite 200
                                 Lombard, IL 60148



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:                 ----- - - - - - - - - -
                          Case 2:19-cv-00717-JJT Document 9 Filed 02/11/19 Page 2 of 2

                                                           AFFIDAVIT OF SERVICE

 Case:   I In The United States District Court District Of Arizona
           Court:                                                        County:
                                                                         Maricopa
                                                                                                          I    Job:
                                                                                                               3053722
 Plaintiff/ Petitioner:                                                  Defendant I Respondent:
 Sean McCullough                                                         Maximum Title Loans, LLC
 Received by:                                                            For:
 All About Serving Process Server                                        R.O.S. Consu lting Inc
 To be served upon:
 Maximum Title Loans, LLC

I Darren Mays, declare under penalty of perjury that the foregoing is true and correct depose and say: I am over the age of 18 years and not
a party to this action, and that within the boundaries of the state where service was effected, I was authorized by law to make service of
the documents and informed said person of the contents herein

Recip ient Name/ Address:       Maximum Title Loans, LLC, 8360 E Raintree Dr Suite 140, Scottsdale, AZ 85260
Manner of Service:              Registered Agent, Feb 8, 2019, 1O: 15 am MST
Documents:                     Summons In A Civil Action, Complaint For Damages 1. Violation Of The Telephone Consumer Protection Act,
                               47 U.S.C. 227 ET SEQ, 2. Violation Of Intentional Infliction Of Emotional Distress, 3. Breach Of Contract
                               Demand For Jury Trial.Notice To Parties - Mandatory Initial Discovery Project.General Order 17-08, Mandatory
                               Initial Discovery Pilot Project Checklist.Order

Additional Comments:
1) Unsuccessful Attempt: Feb 8, 2019, 9:31 am MST at Maximum Title Loans, LLC Uo Registered Agent: 6720 N Scottsdale Rd, Paradise
Valley, AZ 85253
Spoke with a receptionist who stated that Mark D Chester the statutory agent for Maximum Title Loans LLC is no longer at th is location.
The new address provided was 8360 E Raintree Dr# 140 Scottsdale AZ 85253.

2) Successful Attempt: Feb 8, 2019, 10:15 am MST at 8360 E Raintree Dr Suite 140, Scottsdale, AZ 85260 received by Maximum Title Loans,
LLC. Age: 48; Ethnicity: Caucasian; Gender: Male; Weight: 190; Height: 6'3"; Hair: Black; Eyes: Brown;
Personal service by hand delivering documents to Mark D Chester a Registered Agent authorized to accept service on behalf of Maximum
Title Loans, LLC

Fees:    $60.00 6720 N Scottsdale Rd, Paradise Valley, AZ 85253

         $60.00 8360 E Raintree Dr# 140 Scottsdale AZ 85253




                                              02/08/2019
Darren Mays                                   Date
#8614

Al l About Serving Process Server
625 W Southern Ave Suite E-1 28
Mesa, AZ 8521 O
480-809-5366
